DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The examiner acknowledges receipt of amendments/arguments filed 12/2/20.  The arguments set forth are addressed herein below.  Claims 1-20 are pending and Claims 1, 4-5, 9-13, and 16-17 are currently amended.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 9-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
the server provides the game instance including a benefit meter that a) has a plurality of benefit levels that correspond to a plurality of benefits applicable to at least one outcome of the plurality of game instances, wherein each of the plurality of benefit levels is segmented into a plurality of displayable progress positions, and b) when one of the plurality of benefits applies, indicates a current benefit level and the gaming machine executes the claimed steps related to “display the user interface a designated symbol counter….display at the plurality of symbol positions, a subset of the plurality of symbols…. evaluate the subset of the plurality of symbols….identify a count of designated symbols…incrementing the designated counter….display on the user interface advancing…identify on the user interface the 
Dependent Claims 10-12 inherent the deficiencies of Independent Claim 9, and therefore, rejected for the reasons thereof.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5 and 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Englman (US 2004/0038731) in view of Lee (US 2014/0179400), and in further view of Fujimoto (US 2008/0261677).
Claim 1:  Englman teaches a gaming device comprising: a user interface (12) operable to display a plurality of symbol positions (¶ 12-13); and a game controller comprising a processor (CPU (18)) and a memory (22), storing b) pay tables and c) instructions, which, when executed, causes the processor to, at least (¶ 12-14): control the user interface to display a multiplier meter (Fig. 5 (64))) that has a) a plurality of multiplier levels that correspond to respective ones of a sequence of multipliers that operable to be applied to outcomes of a series of game instances and b) when a multiplier applies, indicates a current multiplier level (Figs. 4-8, multiplier meter (64) provides or indicates the current multiplier level), initialize a designated symbol counter (Figs. 4-8, diamond accumulator (62)), and in each game instance, select symbols from a plurality of selectable symbols for display at respective ones of the plurality of symbol positions (¶ 22-33), the symbols selected randomly based on one or more outcomes being randomly 
	Englman teaches the above, but lacks explicitly suggesting the memory storing a) a symbol data specifying a plurality of selectable symbols including a plurality of designated symbols; the selected symbols for display being derived from the plurality of selectable symbols included in the symbol data; and the symbols selected by a random number generator based on one or more random outcomes generated from the random number generator.  Englman at least teaches the memory storing control software, operational instructions, and data associated with the gaming machines (¶ 14); selecting from a plurality of symbols including a designated symbol (see above, Abstract, ¶ 24-33); the symbols selected randomly based on one or more outcomes being randomly selected (¶ 4, 13, 16, 38, Claim 1); and that various modifications can be applied without departing from the overall scope of the invention (¶ 34, 39).  Furthermore, an analogous art of Lee teaches a similarly structured gaming machine having a game controller comprising a processor and memory, storing a) symbol data 
	Englman in view of Lee teaches the above, but lacks explicitly suggesting wherein each of the plurality of multiplier levels is segmented into a plurality of displayable progress positions; displaying the current multiplier level advancing towards a next multiplier level by one or more of the plurality of displayable progress positions corresponding to the count of designated symbols; and identify the next multiplier level as a new current multiplier level on the multiplier meter upon the one or more of the plurality of displayable progress positions incremented exceeding a threshold defined 
Claim 2:  Englman teaches wherein executing the instructions further causes the processor to change the current multiplier level prior to evaluating the symbols displayed (¶ 22, 27-29, Figs 6-7, prior to the fourth spin the current multiplier level is changed to “5x” due to changes occurring in the third spin and in the fourth spin evaluation of the symbols displayed occurs).
Claim 3:  Englman teaches wherein executing the instructions further causes the processor to change the current multiplier level after evaluating the symbols displayed (¶ 22, 27-29, Figs. 5-6 illustrates a win is applied to the win meter due to evaluating the symbols in the third spin prior to change of the current multiplier level which is still at “3x”, but later changes to “5x” as seen in Fig. 7).
Claim 4:  Englman teaches wherein executing the instructions further causes the user interface to display an indicator (64) in order to indicate the current multiplier level (Figs. 4-8, ¶ 24-33).
Claim 5:  Englman in view of Lee in view of Fujimoto teaches wherein executing the instructions further causes the processor to control display of the multiplier meter based on a current value of the designated symbol counter so that the multiplier meter also indicates progress towards next multiplier level (Englman - Figs. 4-8, ¶ 24-33, emphasis on Figs. 4-7 that based on the current value of the designated symbol counter (value being at “5”) reflects a change of the multiplier from “3x” towards the next multiplier level of “5x”, Fujimoto - Abstract, Figs. 22-25 and descriptions thereof, ¶ 169-180 illustrates the current count of designated symbols dictating progress towards the next multiplier level).  
Claim 7:  Englman teaches wherein executing the instructions further causes the processor to initiate the series of game instances in response to a trigger condition being met in respect of a base game conducted by the gaming device (¶ 22-23).
Claim 8:  Englman teaches wherein the multiplier meter further comprises at least one level that corresponds to a prize amount (¶ 24, 29, each multiplier corresponds to any prize amount won in the game instance e.g. multiplies the prize amount by an identified amount).
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Englman (US 2004/0038731) in view of Lee (US 2014/0179400) in view of Fujimoto (US 2008/0261677), and in further view of Wortmann (US 2018/0122189).
Claim 6:  Englman in view of Lee in view of Fujimoto teaches the above, but lacks explicitly suggesting wherein executing the instructions further causes the processor to award at least one additional game instance responsive to changing the current multiplier level.  Englman at least teaches that various modifications can be applied without departing from the overall scope of the invention (see above).  Furthermore, an analogous art of Wortmann teaches a similarly structured gaming device/machine wherein executing the instructions further causes the processor to award at least one additional game instance responsive to changing the current multiplier level (Figs. 6b-d, 9b-10b, ¶ 48-52, 93-115).  It would have been obvious before the effective filing date of the claimed invention to have modified the gaming device of Englman in view of Lee in view of Fujimoto with the additional game instance means of Wortmann to provide more entertainment to the game and additional opportunities to win games (Wortmann - ¶ 6).  Such a modification appearing more lucrative to the user due to such opportunities.
Claims 9 and 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Englman (US 2004/0038731) in view of Lee (US 2014/0179400) in view of Cuddy (US 2014/0094270), and in further view of Fujimoto (US 2008/0261677).
Claim 9:  Englman discloses a non-transitory computer-readable medium (¶ 12-14) for conducting a game on a gaming machine that includes a user interface providing a plurality of symbol positions, the gaming machine comprising (CPU (18)) and the non-transitory computer-readable medium/memory (22)(¶ 12-14) storing b) instructions, which, when executed cause the gaming machine to: initiate or provide at least one game instance of a plurality of game instances, to be displayed on the user interface, 

	Englman in view of Lee teaches the above, but lacks explicitly suggesting the instructions of the non-transitory computer-readable medium, when executed causing the gaming machine to receive from a server at least one of a plurality of game instances or a plurality of games instances via a network.  At least Englman teaches that various modifications can be applied without departing from the overall scope of the claimed invention (¶ 34, 39) and providing a plurality of game instances to a player or user (see above).  An analogous art of Cuddy teaches it is well known in the art for gaming systems to include server and gaming machine environments, wherein game instances are executed on the server and transmitted/received by the gaming machine (the gaming machine having instructions to receive such instances)(¶ 24-29, 37, 44, 48, ¶ 26 - the game server may provide the game of chance (game instance).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the medium or gaming system of Englman in view of Lee such that at least the game instances thereof is conducted/executed by a gaming server and communicated to gaming machine(s) via a network to be displayed on a user interface of the gaming machine(s) as taught by Cuddy to provide means to allow a player to participate in a game of chance remotely, wherein the player can have virtual access to any casino coupled to a network and associated with a gaming server (Cuddy 
	Englman in view of Lee in view of Cuddy teaches the above, but lacks explicitly suggesting wherein each of the plurality of benefit levels is segmented into a plurality of displayable progress positions; displaying on the user advancing towards a different benefit level by one or more of the plurality of displayable progress positions corresponding to the count of designated symbols identified; and identify on the user interface the different benefit level as a new current benefit level upon the one or more of the plurality of displayable progress positions incremented exceeding a threshold defined for the current benefit level.  Englman teaches an example where the current multiplier level changes based on a one-to-one correspondence to the number of occurrences of designated symbols, but suggests that such a correspondence could change based on some other correspondence to the number of occurrences of designated symbols (¶ 36) and that various modifications can be applied without departing from the overall scope of the invention (¶ 34).  Furthermore, an analogous art of Fujimoto teaches a similarly structured gaming device (Fig. 2) including a processor (Figs. 6-7, ¶ 100) configured to control a user interface to display a multiplier (benefit) meter that a) has a plurality of multiplier (benefit) levels that correspond to respective ones of a sequence of multipliers (benefits) operable to be applied to outcomes of a series of game instances, wherein each of the plurality of multiplier (benefit) levels is segmented into a plurality of displayable progress positions, wherein each of the plurality of multiplier (benefit) levels is segmented into a plurality of displayable progress positions; displaying the current multiplier (benefit) level advancing towards a next 
Claim 11:  Englman in view of Lee in view of Cuddy in view of Fujimoto teaches wherein executing the instructions further causes the game machine to change the current multiplier level prior to evaluating the symbols displayed (Englman - ¶ 22, 27-29, Figs 6-7, prior to the fourth spin the current multiplier level is changed to “5x” due to changes occurring in the third spin and in the fourth spin evaluation of the symbols displayed occurs, wherein such a process applies to the combination of Englman in view of Lee in view of Cuddy in view of Fujimoto).
Claim 12:  Englman in view of Lee in view of Cuddy teaches wherein executing the instructions further causes the gaming machine to change the current multiplier level after evaluating the symbols displayed (Englman - ¶ 22, 27-29, Figs. 5-6 illustrates a win is applied to the win meter due to evaluating the symbols in the third spin prior to change of the current multiplier level which is still at “3x”, but later changes to “5x” as seen in Fig. 7, wherein such a process applies to the combination of Englman in view of Lee in view of Cuddy in view of Fujimoto).
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Englman (US 2004/0038731) in view of Lee (US 2014/0179400) in view of Cuddy (US 2014/0094270) in view of Fujimoto (US 2008/0261677), and in further view of Dodge (US 2006/0148553).
Claim 10:  Englman in view of Lee in view of Cuddy in view of Fujimoto teaches, in addition to an input operable by a player to make one or more player selections (player pressing “start feature” button), and wherein executing the instructions further causes the gaming machine to control the benefit meter based on the one or more player selections (Englman - ¶ 12-13, 24-26, pressing of the “start feature” button enable .
Claims 13-17 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Englman (US 2004/0038731) in view of Lee (US 2014/0179400) in further view of Fujimoto (US 2008/0261677), and in further view of Acres (US 2009/0215523).
Claim 13:  Englman teaches a method of arranging an indicator (virtual/digital numerical number) of a multiplier meter (Fig. 5 (64)) on a user interface (12) in response 
	Englman teaches the above, but lacks explicitly suggesting a memory storing a) a plurality of symbols including a plurality of designated symbols; and the selected symbols for animating on the user interface derived from the stored plurality of symbols.  Englman at least teaches the memory storing control software, operational instructions, and data associated with the gaming machines (¶ 14); selecting from a plurality of symbols including designated symbols (see above, Abstract, ¶ 24-33); the symbols selected randomly based on one or more outcomes being randomly selected (¶ 4, 13, 16, 38, Claim 1); and that various modifications can be applied without departing from the overall scope of the invention (¶ 34, 39).  Furthermore, an analogous art of Lee teaches a similarly structured gaming machine having a game controller comprising a processor and memory, storing a) a plurality of symbols including a plurality of designated symbols (special symbols), and c) instructions, which when executed, causes the processor to at least in a game instance, select symbols from the stored plurality of symbols for display/animation on a user interface of the display at respective ones of a plurality of symbol positions, wherein the symbols are selected randomly by a random number generator based on one or more random outcomes generated from the random number generator (Fig. 4 illustrates a subset selected, ¶ 43-58).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the 
	Englman in view of Lee teaches the above, but lacks explicitly suggesting wherein each of the plurality of multiplier levels is segmented into a plurality of displayable progress positions such that each of the corresponding one or more of the plurality of displayable progress positions corresponding to a count of designated symbols identified and identifying on the user interface a subsequent multiplier level as a new current multiplier level upon the one or more of the plurality of displayable progress positions incremented exceeding a threshold defined for the current multiplier level.  Englman teaches an example where the current multiplier level changes to another multiplier level based on a one-to-one correspondence to the number of occurrences of designated symbols, but suggests that such a correspondence could change based on some other correspondence to the number of occurrences of designated symbols (¶ 36) and that various modifications can be applied without departing from the overall scope of the invention (¶ 34).  Furthermore, an analogous art of Fujimoto teaches a similarly structured gaming device (Fig. 2) including a processor (Figs. 6-7, ¶ 100) configured to control a user interface to display a multiplier meter that a) has a plurality of multiplier levels that correspond to respective ones of a sequence of multipliers operable to be applied to outcomes of a series of game instances, wherein 
	Englman in view of Lee in view of Fujimoto teaches the above, but lacks explicitly suggesting moving an indicator on the user interface from the current multiplier level to a subsequent multiplier level by one or more of the plurality of displayable progress positions corresponding to the count of designated symbols identified.  Englman in view of Lee in view of Fujimoto at least illustrates providing an indication of a transition from the current multiplier level to a subsequent multiplier level by displaying incrementing of one or more of the plurality of displayable progress positions corresponding to the count of designated symbols identified (emphasis on Fujimoto - Abstract, Figs. 22-25 and descriptions thereof, ¶ 169-180 the one or more of the plurality of displayable progress positions fills to illustrate progression and transition from the current multiplier level to the subsequent multiplier level) and at least Englman teaches that various modifications can be applied without departing from the overall scope of the invention (see above).  Furthermore, an analogous art of Acres teaches a type of gaming machine that includes an interface, wherein a movable indicator (56) is provided on a similar type structured meter, wherein the meter includes one or more of a plurality of displayable progress positions that are incremented based on a progress criteria associated with the game.  Acres teaches the indicator moving in association with or by the one or more of the plurality of displayable progress positions being incremented or filled, wherein such movement indicates transitions from a current level to a subsequent level (the levels represented by the percentages “0”, “25”, “50”, “75”, “100”) (Figs. 12-15, ¶ 88, 142-148).  It would have been obvious to one of ordinary skill in the art before the effective filing 
Claim 14:  Englman in view of Lee in view of Fujimoto in view of Acres teaches wherein executing the instructions further causes the processor to change the current multiplier level (the change occurring by moving the indicator on the user interface in view of the teaching of Acres (see above in regards to the rejection of Claim 13) applied to Englman in view of Lee in view of Fujimoto) prior to evaluating the subset of symbols displayed (Englman - ¶ 22, 27-29, Figs 6-7, prior to the fourth spin the current multiplier level is changed to “5x” due to changes occurring in the third spin (the current count of designated symbols) and in the fourth spin evaluation of the symbols displayed occurs and applying Acres suggests moving the indicator to the appropriate multiplier level on the meter or to reflect progress thereof based on the current count of designated). 
Claim 15:  Englman in view of Lee in view of Fujimoto in view of Acres teaches wherein executing the instructions further causes the processor to change the current multiplier 
Claim 16-17:  Englman in view of Lee in view of Fujimoto in view of Acres teaches further comprising indicating with the indicator a progress made in the current multiplier level (Acres applied to Englman in view of Lee in view of Fujimoto results in the moving of the indicator on the user interface from the current multiplier level to a subsequent multiplier level by one or more of the plurality of displayable progress positions corresponding to the count of designated symbols identified e.g. as the movable indicate moves in association with the incrementing of the one or more displayable progress positions such movement indicates a progress made in the current multiplier level (see rejection of Claim 13)) that is applied based on the count of designated symbols so that the multiplier meter also indicates the progress made towards the subsequent multiplier level (Englman in view of Lee in view of Fujimoto in view of Acres, with emphasis to the application of Fujimoto, as noted above, teaches indicating progress based on the count of designated symbols so that the multiplier meter also indicates the progress made towards the subsequent multiplier level while in the current multiplier level (Fujimoto - Figs. 22-25 and descriptions thereof, ¶ 169-180, the one or 
Claim 19:  Englman teaches wherein executing the instructions further causes the processor to initiate the series of game instances in response to a trigger condition being met in respect of a base game conducted by the gaming device (¶ 22-23).
Claim 20:  Englman teaches wherein the multiplier meter further comprises at least one level that corresponds to a prize amount (¶ 24, 29, each multiplier corresponds to any prize amount won in the game instance e.g. multiplies the prize amount by an identified amount).
Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Englman (US 2004/0038731) in view of Lee (US 2014/0179400) in further view of Fujimoto (US 2008/0261677) in view of Acres (US 2009/0215523), and in further view of Wortmann (US 2018/0122189).
Claim 18:  Englman in view of Lee in view of Fujimoto in view of Acres teaches the above, but lacks explicitly suggesting awarding an additional game instance in response to advancing past the current multiplier level.  Englman at least teaches that various modifications can be applied without departing from the overall scope of the invention (see above).  Furthermore, Wortmann teaches a similarly structured gaming device/machine wherein the game includes awarding an additional game instance in response to advancing past the current multiplier level (Figs. 6b-d, 9b-10b, ¶ 48-52, 93-115).  It would have been obvious before the effective filing date of the claimed invention to have modified the gaming device of Englman in view of Lee in view of Fujimoto in view of Acres with the additional game instance means of Wortmann to .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Please see PTO-892.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAMAR HARPER whose telephone number is (571)272-6177.  The examiner can normally be reached on 7:30am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on (571) 270-1344.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


/TRAMAR HARPER/Primary Examiner, Art Unit 3715